                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

    UNITED STATES OF AMERICA                                               CRIMINAL ACTION


    VERSUS                                                                 NO. 15-201

    ANDRE LLOYD                                                            SECTION: “E” (4)


                                     ORDER AND REASONS

        Before the Court is a Motion to Reduce Sentence Pursuant to 18 U.S.C. 3582(c)

filed by Andre Lloyd. 1 The Government filed a response. 2 For the following reasons, the

motion is DENIED WITHOUT PREJUDICE.

                                           BACKGROUND

         On December 21, 2016, Defendant Andre Lloyd pleaded guilty to one count of

conspiracy to distribute and possess with intent to distribute quantities of cocaine and

heroin in violation of 21 U.S.C. § 841(a)(1), 21 U.S.C. § 841(b)(1)(C) and 21 U.S.C. § 846.3

On June 7, 2017, the Court sentenced Lloyd to 131 months in prison and three years of

supervised release. 4 On October 22, 2019, Lloyd filed the instant motion for downward

departure. 5

                                      LAW AND ANALYSIS

        “‘[A] judgment of conviction that includes [a sentence of imprisonment]

constitutes a final judgment’ and may not be modified by a district court except in limited

circumstances.” 6 These limited circumstances are set forth in 18 U.S.C. § 3582(b), which

provides:


1 R. Doc. 221.
2 R. Doc. 223.
3 R. Doc. 135.
4 R. Doc. 204.
5 R. Doc. 221.
6 Dillon v. United States, 560 U.S. 817, 824 (2010) (quoting 18 U.S.C. § 3582(b) (brackets in original).

                                                     1
           Notwithstanding the fact that a sentence to imprisonment can
          subsequently be—

                   (1) modified pursuant to the provisions of subsection (c);

                   (2) corrected pursuant to the provisions of rule 35 of the Federal
                   Rules of Criminal Procedure and section 3742; or

                   (3) appealed and modified, if outside the guideline range, pursuant
                   to the provisions of section 3742;

          a judgment of conviction that includes such a sentence constitutes a final
          judgment for all other purposes. 7

In turn, subsection (c) provides, in relevant part:

          The court may not modify a term of imprisonment once it has been imposed
          except that—

                   (1) in any case—

                           (A) the court, upon motion of the Director of the Bureau of
                           Prisons, or upon motion of the defendant after the defendant
                           has fully exhausted all administrative rights to appeal a failure
                           of the Bureau of Prisons to bring a motion on the defendant's
                           behalf or the lapse of 30 days from the receipt of such a
                           request by the warden of the defendant's facility, whichever is
                           earlier, may reduce the term of imprisonment (and may
                           impose a term of probation or supervised release with or
                           without conditions that does not exceed the unserved portion
                           of the original term of imprisonment), after considering the
                           factors set forth in section 3553(a) to the extent that they are
                           applicable, if it finds that—

                                  (i) extraordinary and compelling reasons warrant such
                                  a reduction; or

                                  (ii) the defendant is at least 70 years of age, has served
                                  at least 30 years in prison, pursuant to a sentence
                                  imposed under section 3559(c), for the offense or
                                  offenses for which the defendant is currently
                                  imprisoned, and a determination has been made by the
                                  Director of the Bureau of Prisons that the defendant is
                                  not a danger to the safety of any other person or the
                                  community, as provided under section 3142(g);



7   18 U.S.C. § 3582(b).
                                                   2
                                        and that such a reduction is consistent with
                                        applicable policy statements issued by the
                                        Sentencing Commission; and

                        (B) the court may modify an imposed term of imprisonment
                        to the extent otherwise expressly permitted by statute or by
                        Rule 35 of the Federal Rules of Criminal Procedure . . . 8

        The First Step Act of 2018 amended 18 U.S.C. § 3582(c)(1)(A) to allow courts to

modify sentences not only upon motion of the Director of the Bureau of Prisons (BOP)

but also upon “motion of the defendant after the defendant has fully exhausted all

administrative rights to appeal a failure of the Bureau of prisons to bring a motion on the

defendant’s behalf or the lapse of 30 days from the receipt of such a request by the warden

of the defendant’s facility.” 9

        Lloyd has not demonstrated in his motion that he has exhausted his administrative

remedies as 18 U.S.C. § 3582(c)(1)(A) requires before he—rather than the director of the

BOP—may bring a motion to reduce his sentence. Because Lloyd has failed to exhaust his

administrative remedies, his motion is unauthorized and must be denied. 10

                                          CONCLUSION

        For the forgoing reasons the Defendant Andre Lloyd’s Motion to Reduce Sentence

Pursuant to 18 U.S.C. 3582(c) is DENIED WITHOUT PREJUDICE.

        New Orleans, Louisiana, this 16th day of March, 2020.


                                                _____________________ _____
                                                        SUSIE MORGAN
                                                UNITED STATES DISTRICT JUDGE




8 Id. § 3582(c)(1).
9 Pub. L. No. 226-391, § 603, 132 Stat. 5194, 5238–40 (2018).
10 See United States v. Early, 27 F.3d 140 (5th Cir. 1994).

                                                    3
